Citation Nr: 0123357	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  96-09 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for thyroid cancer as a 
result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to April 
1955.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1995 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
thyroid cancer as a result of exposure to ionizing radiation.

In July 1998, the veteran testified at a personal hearing 
before the undersigned Board Member; a transcript of which 
has been associated with the claims file.  

In October 1998, the Board remanded the claim for service 
connection for thyroid cancer as a result of exposure to 
ionizing radiation for additional development and 
adjudicative actions.  The case has been returned to the 
Board for further appellate review. 


FINDINGS OF FACT

1.  The medical evidence of record indicates that the 
veteran's thyroid cancer was not present in service and first 
manifested more than 39 years after the veteran's discharge 
from service. 

2.  There is no competent evidence attributing the diagnosis 
of thyroid cancer to the veteran's service.  

3.  The veteran was not exposed to ionizing radiation at the 
United States Naval Training Center in Great Lakes, Illinois.  



CONCLUSIONS OF LAW

1.  Thyroid cancer was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2000)

2.  Thyroid cancer was not the result of exposure to ionizing 
radiation in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309(d), 3.311 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The service medical records are silent for any findings 
related to the veteran's thyroid, to include complaints.  The 
personnel file shows the veteran was stationed at the United 
States Naval Training Center in Great Lakes, Illinois, from 
April 1951 to February 1954.

The veteran claims that while at the United States Naval 
Training Center in Great Lakes, Illinois, he was exposed to 
radiation from drums marked "hazardous chemicals" at an old 
salvage yard.  He states that this was the only place where 
he could have been exposed to radiation, which is the cause 
of the diagnosis of thyroid cancer.

VA treatment reports show that in August 1994, the veteran 
was admitted to the VA facility in San Antonio, Texas, with a 
clinical diagnosis of thyrotoxicosis believed to be secondary 
to metastatic thyroid carcinoma.  The examiner noted that the 
veteran had first noticed a neck mass several years ago but 
did not receive treatment until recently, when the mass had 
increased in size.  He noted the veteran had undergone work-
up of the thyroid mass, which subsequently established the 
diagnosis of thyroid cancer.  In September 1994, the veteran 
underwent a total thyroidectomy and tracheostomy.

At the July 1998 Board hearing, the veteran testified that he 
was diagnosed with thyroid cancer in 1994.  He denied having 
been exposed to radiation since being discharged from 
service.  The veteran noted he had smoked in the past, but 
that he did not think that such had attributed to the 
development of thyroid cancer.  He stated he had not received 
a lot of x-ray treatment and that there was no history of 
thyroid cancer in his family.  He stated that the barrels 
that contained hazardous chemicals were in an open dump area 
that had been shut down.  The veteran testified that when the 
barrels were pulled out, there was talk that they were part 
of a "Manhattan Project."

In December 1998, the RO referred the veteran's claim to the 
Defense Nuclear Agency to verify the veteran's participation 
in the radiation risk activity that he had reported.  The 
following month, in January 1999, the Defense Threat 
Reduction Agency responded stating that its research was 
limited to providing information regarding the activities and 
radiation exposure histories of individuals who participated 
in the United States atmospheric nuclear tests (1945 to 1962) 
and the occupation of Hiroshima and Nagasaki, Japan, 
following World War II.  It noted that exposure to radiation 
from sources other than these was beyond the purview of its 
office.  It recommended that the RO submit an inquiry to the 
Naval Dosimetry Center in Bethesda, Maryland.

In a January 1999 letter, Dr. Richard Kloos stated that the 
veteran had been under his care for thyroid cancer.  He 
stated it was well established in medical literature that 
radiation accidents, such as what occurred in Chernobyl, are 
associated with thyroid cancer.  Dr. Kloos stated the veteran 
had a "very aggressive" form of thyroid cancer.  He added, 
'My understanding is that the details of his radiation 
exposure related to his military service are already known to 
you."

In a January 1999 letter, Dr. Bassam Mattar stated that he 
had been taking care of the veteran for the last two and one-
half years for thyroid cancer.  He stated there were 
"significant correlations" between thyroid cancer and the 
incidents of exposure to radiation therapy, such as 
Hiroshima, and other cases involving radiation.  

The record reflects the RO submitted a request to the Naval 
Dosimetry Center in February 1999.  That same month, the 
Naval Dosimetry Center stated that it had received the RO's 
inquiry regarding the veteran.  It stated that it maintained 
a computer registry of "all Navy and Marine Corps personnel 
[with] occupational exposure to ionizing radiation since 
1947."  It noted that it had searched the database and that 
no records were found in relation to the veteran.  

In a September 2000 letter, the Officer in Charge at the 
Naval Dosimetry Center reiterated that it had a database of 
all Navy and Marine Corps personnel with occupational 
exposure to ionizing radiating since 1947 and that no records 
had been found concerning the veteran.  He noted, however, 
that the Naval Training Center in Great Lakes "did have an 
occupational radiation monitoring program in place during the 
April 1951 and February 1954 time person."  He stated that 
the personnel monitored were "primarily medical and dental 
x-ray technicians."  He added there was no information about 
a clean-up of a nuclear waste site at the training center 
during this time period.

In a November 2000 letter, the veteran asserted that the 
information related to his radiation exposure was 
confidential.  He later stated that his job was "out of the 
loop" and approximately five miles from the main area.  He 
added he had very little contact with the personnel in that 
area, but that those with whom he did have contact could 
support his assertion that he was exposed to nuclear waste 
from the production of plutonium.

II.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records and service personnel 
records have been requested and received by the RO, and such 
records appear to be intact.  Additionally, in the March 1995 
rating decision on appeal, the December 1995 statement of the 
case, and various supplemental statements of the case, the RO 
informed the veteran of the evidence necessary to establish 
service connection for thyroid cancer as having been incurred 
in or aggravated by service and as a result of exposure to 
ionizing radiation.  In the December 1995 statement of the 
case and October 2000 supplemental statement of the case, the 
RO also included the pertinent regulations that applied to 
the veteran's claim for service connection for thyroid 
cancer, to include the regulations that address exposure to 
ionizing radiation.  A correspondence copy of the October 
2000 supplemental statement of the case was mailed to the 
veteran's accredited representative, the Disabled American 
Veterans.  The Board notes that the veteran did not obtain an 
accredited representative until August 2000.  The 
determinations sent to the veteran and the representative 
were not returned by the United States Postal Service as 
undeliverable, and thus they are presumed to have received 
these notifications.  See Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992) (discussing that the presumption of 
regularity of the administrative process applies to notices 
mailed by the VA)).

Additionally, the record discloses that the veteran reported 
having received treatment by private physicians and VA.  He 
testified at the July 1998 Board hearing that private 
physicians had attributed the diagnosis of thyroid cancer to 
the veteran's exposure to ionizing radiation.  In the October 
1998 remand, the Board informed the veteran that if he had 
private medical evidence to support his claim that he should 
submit that evidence.  The record reflects the veteran has 
submitted statements from private physicians.  Also, the RO 
has obtained the veteran's treatment at the two VA facilities 
that he had identified.

The Board is aware that VA has not provided the veteran with 
a VA compensation and pension examination related to his 
claim.  See 38 U.S.C.A. § 5103A(d) (stating that duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when the claimant has brought forth 
competent evidence of a current disability, evidence that the 
disability may be associated with the claimant's active 
military duty, and when there does not contain sufficient 
medical evidence for VA to make a decision on the claim).  
However, under 38 C.F.R. § 3.326(b) (2000), it provides that 
any hospital report or any government or private examination 
report may serve as an examination for the purpose of 
compensation claims if it is otherwise adequate.  The Board 
finds that the VA treatment records and the VA 
hospitalization summary reports are adequate for the Board to 
make a determination in this claim.  It is undisputed that 
the veteran currently has thyroid cancer, which the treatment 
records and hospitalization records show.  Additionally, the 
Board finds that the record does contain sufficient medical 
evidence for it to make a decision on the claim.  

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran, as the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown,  4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992). 

III.  Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection for a chronic 
disease, such as a malignant tumor, may be granted if 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  In addition, if a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b) 
(2000).

Pertinent regulation also provides that service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).

A disease associated with exposure to radiation listed in 38 
C.F.R. § 3.309 (2000) will also be considered to have been 
incurred in service under the circumstances outlined therein.  
Specifically, if a veteran, while on active duty, active duty 
for training, or inactive duty training, participated in a 
radiation-risk activity, as defined by regulation, the 
following diseases shall be service-connected, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307 (2000) are also satisfied: Leukemia (other 
than chronic lymphocytic leukemia); cancers of the thyroid, 
breast, pharynx, esophagus, stomach, small intestine, 
pancreas, bile ducts, gall bladder, salivary gland and 
urinary tract; multiple myeloma; lymphomas (except Hodgkin's 
disease); and primary liver cancer (except if cirrhosis or 
hepatitis B is indicated).  38 C.F.R. § 3.309(d). 

In addition, service connection may be granted for a 
radiogenic disease listed in 38 C.F.R. § 3.311(b)(2), or if 
the claimant has cited or submitted competent scientific or 
medical evidence that the disease is a radiogenic disease, if 
the requirements of 38 C.F.R. § 3.311(b)(1) have been met.  A 
radiogenic disease, for the purposes of 38 C.F.R. § 3.311, 
means a disease that may be induced by ionizing radiation and 
shall include the following: All forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia; cancer of the 
thyroid, breast, lung, bone, liver, skin, esophagus, stomach, 
colon, pancreas, kidney, urinary bladder, salivary gland, and 
ovary; multiple myeloma, posterior subcapsular cataracts, 
non-malignant thyroid nodular disease; parathyroid adenoma; 
tumors of the brain and central nervous system; cancer of the 
rectum; lymphomas other than Hodgkin's disease; prostate 
cancer and any other cancer.  38 C.F.R. § 3.311(b)(2). 

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has determined that Section 5 of the 
veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, 98 Stat. 2725, 2727-29 
(1984), did not preclude, or authorize VA to preclude, a 
claimant from proving that he or she has a disability as a 
result of exposure to ionizing radiation in-service under the 
provisions of 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. 
3.303(d) despite the fact that the claimed disability is not 
a potentially radiogenic disease under 38 C.F.R. § 3.311.  
Combee v. Principi, 4 Vet. App. 78 (1993), rev'd. sub nom. 
Combee v. Brown, 34 F.3d. 1039 (Fed. Cir. 1994).  It was 
noted that as a result of Combee, 38 C.F.R. § 3.311 was 
revised, effective in September 1994, to provide that if a 
claimant cites or submits competent medical or scientific 
evidence that the claimed condition is a radiogenic disease, 
the claim will be considered under 38 C.F.R. § 3.311.  

Notwithstanding the foregoing, the Federal Circuit has 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, 5, 98 Stat. 2725, 2727-29 (1984), does not 
preclude establishment of service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d. 1039 
(Fed. Cir. 1994). 

Moreover, in Hilkert v. West, 12 Vet. App. 145 (1999), the 
Court held that the Under Secretary of Benefits must consider 
the factors set forth under the provisions of 38 C.F.R. 
§ 3.311(e).  Under that regulation, the factors to be 
considered in determining whether a veteran's disease 
resulted from exposure to ionizing radiation in-service 
include: 

(1) The probable dose, in terms of dose 
type, rate and duration as a factor in 
inducing the disease, taking into account 
any known limitations in the dosimetry 
devices employed in its measurement or 
the methodologies employed in its 
estimation; 

(2) The relative sensitivity of the 
involved tissue to induction, by ionizing 
radiation, of the specific pathology; 

(3) The veteran's gender and pertinent 
family history; 

(4) The veteran's age at time of 
exposure; 

(5) The time-lapse between exposure and 
onset of the disease; and 

(6) The extent to which exposure to 
radiation, or other carcinogens, outside 
of service may have contributed to 
development of the disease. 

Id at 148. 

In this regard, the Board notes that once it is determined 
that a veteran has a radiogenic disease, radiation dose is a 
factor to be considered under 38 C.F.R. § 3.311(e)(1) in 
determining whether a veteran's disease resulted from 
exposure to ionizing radiation in-service.  VA must obtain an 
assessment of the size and nature of the radiation dose to 
which the veteran was exposed during military service and 
consider the probable dose and several other factors in 
determining whether the disease resulted from that exposure. 
38 C.F.R. § 3.311(a)(2). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

The Board notes that there are three ways to establish 
service connection for a disease claimed to be attributable 
to radiation exposure during service.  First, the disease may 
be presumptively service connected if it is one of the listed 
diseases under section 3.309(d) and the veteran is a 
"radiation-exposed veteran."  See 38 C.F.R. § 3.309(d).  
Thyroid cancer is among the diseases listed; however, it has 
been determined that the veteran is not a "radiation-exposed 
veteran."  The regulation defines the term radiation-exposed 
veteran to mean a veteran who while serving on active duty 
participated in a radiation-risk activity.  The RO contacted 
the Naval Dosimetry Center on two occasions to find out if 
the veteran had been exposed to radiation-risk activity.  
Both times, the Naval Dosimetry Center stated that the 
database, which contained all Navy and Marine Corps personnel 
who had occupational exposure to ionizing radiation since 
1947, did not include the veteran.  There is no evidence, 
other than the veteran's allegations, that he was exposed to 
radiation-risk activity.  Therefore, the Board finds that 
service connection may not be granted on this basis.

Second, direct service connection can be established, as held 
by the Federal Circuit in Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994), by showing that the disease or malady was 
incurred during or aggravated by service.  Ramey v. Brown, 9 
Vet. App. 40 (1996).  In this case, there is no competent 
medical evidence that thyroid cancer was manifest either 
during service or in the first post service year.  The cancer 
was first diagnosed in 1994, approximately 40 years following 
his exposure in service and approximately 39 years following 
his discharge from active service.  

Additionally, the Board notes that in Dr. Mattar's January 
1999 letter, he indicated that there was a significant 
correlation between thyroid cancer and radiation exposure.  
This does not establish a nexus between the veteran's 
diagnosis of thyroid cancer and service.  In Dr. Kloos's 
January 1999 letter, he stated also that thyroid cancer was 
related to radiation exposure.  VA recognizes that there is a 
relationship between thyroid cancer and radiation exposure; 
however, in this case, it has not been established that the 
veteran had radiation exposure.  It is clear that both the 
private physicians based their opinions on the veteran's 
allegation that he had radiation exposure, which opinions 
were not based on a correct factual premise.  Thus, to the 
extent that the private physicians have attempted to 
attribute the diagnosis of thyroid cancer to radiation 
exposure, such opinions are based on an inaccurate factual 
premise and thus have little probative value.  Therefore, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection under this basis.

Third, service connection may be established for "radiogenic 
diseases" listed under 38 C.F.R. § 3.311(b), providing the 
other provisions of that section are satisfied.  Thyroid 
cancer is on the list of radiogenic diseases, therefore, the 
Board will next consider whether the other conditions 
specified in that regulation have been met.

Under the provisions of 38 C.F.R. 3.311(a)(2)(i) dose data is 
to be obtained from the appropriate office of the Department 
of Defense.  The Naval Dosimetry Center stated that it had 
searched its database and that no records were found 
regarding the veteran.  It noted that the Naval Training 
Center in Great Lakes, Illinois, had an occupational 
radiation monitoring program, which involved mostly medical 
and dental x-ray technicians but that there was no 
information about a clean-up of nuclear waste during that 
time period.  The Board is aware that the veteran has 
asserted that he worked at a different location than most of 
the people at the Naval Training Center; however, the 
official records show that the veteran was not exposed to 
ionizing radiation.  Although the veteran asserts he is sure 
that the barrels found contained nuclear waste, he is not 
competent to make such an assertion.  The Board finds that 
the findings made by the Naval Dosimetry Center, which do not 
establish radiation exposure, are far more probative than the 
veteran's allegations of radiation exposure.

The Board notes that the record reflects that the veteran's 
claim was submitted to the Director of Compensation and 
Pension for consideration of service connection for cancer to 
due radiation exposure.  The opinion was never accomplished, 
as the RO subsequently noted that the M21-1 states that if it 
is determined that the veteran was "not exposed" to 
radiation activity, "then the case is not to be submitted to 
the Compensation and Pension Service."  M21-1, Part III, 
5.12(d)(6).  The Board has reviewed that part of the M21-1 
and agrees with the RO's determination that the veteran's 
claim need not be submitted to the Director of Compensation 
and Pension for consideration of service connection for 
cancer to due radiation exposure.  There is no ambiguity in 
the M21-1, and, as stated above, the evidence establishes 
that the veteran was not exposed to radiation activity.

The Board has reviewed the evidence of record, including the 
testimony the veteran gave in July 1998, and finds that there 
is no supporting clinical evidence of record which 
demonstrates that the diagnosis of thyroid cancer resulted 
from ionizing radiation in service.  Again, the Naval 
Dosimetry Center has stated that there were no records of 
occupational exposure to ionizing radiation as to the 
veteran.  Without any evidence of radiation exposure, the 
evidence is not sufficient to establish entitlement to 
service connection for thyroid cancer.  Again, the January 
1999 letters from the private physicians do not provide a 
basis to grant service connection, as it is clear that the 
private physicians have based their opinions on an inaccurate 
factual premise that the veteran was exposed to ionizing 
radiation in service.  Where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence, based on an accurate factual premise, is 
required.  Darby v. Brown, 10 Vet. App 243, 246 (1997); Ruiz 
v. Brown, 10 Vet. App. 352, 357 (1997).

The only evidence that supports the veteran's claim is his 
assertions that he believes he was exposed to ionizing 
radiation in service, which is the cause of his thyroid 
cancer.  While it is well established that lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty, see Layno v. Brown, 6 Vet. App. 465, 469 (1994), the 
Court has held that lay testimony is not competent to prove a 
matter requiring medical expertise, such as a diagnosis or an 
opinion involving medical causation.  Id.; Fluker v. Brown, 5 
Vet. App. 296, 299 (1993); Moray v. Brown, 5 Vet. App. 211, 
214 (1993); Cox v. Brown, 5 Vet. App. 93, 95 (1993); 
Grottveit v. Brown, 5 Vet. App. at 92-93; Clarkson v. Brown, 
4 Vet. App. 565, 567 (1993). 

Following a careful and considerate review of the evidence of 
record, when evaluated in the context of the regulatory 
criteria, the Board finds that the evidence fails to 
establish entitlement to service connection for thyroid 
cancer due to exposure to ionizing radiation.  Accordingly, 
entitlement to service connection for such disease is denied. 

In deciding this issue, the Board is most sympathetic to the 
veteran and appreciated his coming before the undersigned 
Board Member at the July 1998 to present his case.  The Board 
does not doubt the veteran's belief that he engaged in 
radiation-risk activity in service; however, the objective 
evidence does not establish such.  Absent competent evidence 
demonstrating that the applicable legal criteria have been 
met, the Board is without authority to grant the veteran the 
benefit sought.  The Board regrets that a more favorable 
determination could not be made in this case.  


ORDER

Entitlement to service connection for thyroid cancer as a 
result of exposure to ionizing radiation is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

